U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-1365354 WEIKANG BIO-TECHNOLOGY GROUP COMPANY, INC. Nevada (State or other jurisdiction of incorporation or organization) 26-2816569 (I.R.S. employer identification number) No. 365 Chengde Street, Daowai District, Harbin
